By the Ooivrt

— Elandrau,- J.
. The judgment below was suffered by the Defendants by default. The errors complained of are in the taxation of the costs and disbursements, and the assessment of the damages of the Plaintiffs. There has been no application to the Court below for a correction of the error, but the case is brought here directly from the decision of the Clerk. The case falls within the holding of this Court in the case of Babcock & Hollinshead vs. Sanborn & French, decided at this term, and must be held the same way.
Judgment affirmed — case remanded to Court below.
Emmett, C. J., dissents.